PER CURIAM.
Niek Varíe d/b/a KCIN, Inc. challenges the suspension of his Certificate of Competency by the Collier County Contractors’ Licensing Board which was affirmed by the circuit court. 'We treat Varie’s notice of appeal as a petition for certiorari review of the circuit court’s order. See Haines City Community Development v. Heggs, 658 So.2d 528 (Fla.1995). Because Varié has failed to demonstrate that the circuit court departed from the essential requirements of law, the petition is denied.
FULMER, A.C.J., and NORTHCUTT and GREEN, JJ., concur.